DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 9/17/2021. Claims 1 and 5 have been amended. Claims 1-8 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Thomas Sexton (Reg. no. 57,070) on 12/3/2021.

IN THE CLAIMS:
Please amend claim 5.




receiving a broadcast signal from a transmitting apparatus;
demodulating the broadcast signal to generate values; 
inserting predetermined values corresponding to punctured parity bits from among parity bits generated in the transmitting apparatus; and
decoding the generated values and the inserted values to generate output bits corresponding to the broadcast signal,
wherein the parity bits are generated by encoding information bits comprising input bits based on a low density parity check (LDPC) code,
wherein a number of the predetermined values is determined based on Npunc_temp calculated based on a following equation:

    PNG
    media_image1.png
    64
    329
    media_image1.png
    Greyscale
,
where Nouter represents a number of the input bits, Kldpc represents a number of the information bits, and A and B represent predetermined constants, 
wherein the plurality of modes comprise a first mode and a second mode, and
wherein the B is 11460 in the first mode and the B is 6036 in the second mode.





Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Jeong et al. (20130055051) discloses an invention based on a Digital Video Broadcasting the 2nd Generation Terrestrial (DVB-T2) system, which is the Europe digital broadcasting standard, and a Digital Video Broadcasting Next Generation Handheld (DVB-NGH) system, signaling bits are input to the LDPC encoder, Layer-1 signaling bits are transmitted through an ith frame 702, puncture punctures a codeword according to a puncturing pattern and a puncturing bit length, and modulator modulates, according to a corresponding modulation scheme, and outputs a signal provided from the puncture, RF unit converts the modulated signal provided from the modulator into a high-frequency signal and transmits the high-frequency signal, RF unit converts the modulated signal provided from the modulator into a high-frequency signal and transmits the high-frequency signal through an antenna, Npost_temp- is temporary number of bits to be encoded, Npost is final number of bits to be encoded, number of bits to be punctured among parity bits of each LDPC block is N-punc, equation 7: Npunc = [A1 x (Kbch – Ksig) + B1], else Npunc = [A2 x (Kbch – Ksig) + B2], KBCH indicates an information bit length, Ksig 
Myung et al. (20090259913, noted in IDS 10/27/2020) discloses LDPC blocks through which L1 post-signaling information is to be transmitted is determined according to the total number of bits of the L1 post-signaling information.  The number of input information bits of each LDPC block is calculated when the determined number of LDPC blocks is plural.  The number of puncturing bits among parity bits of each LDPC block is determined considering a modulation order. L1 signaling information further includes L1 pre-signaling information 202 in addition to L1 static information 203, L1 configurable information 204 and L1 dynamic information 205 that constitute the L1 post-signaling information.

However, with respect to independent claim 1, and similarly claim 5, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein the L1 signaling information comprises at least one of first signaling information and second signaling information”, “wherein the first signaling information comprises information for decoding of the second signaling information”, “wherein the plurality of modes comprises a first mode and a second mode”, “wherein if the mode is the first mode, the A is 0, the B is 11460, and the input bits are based on the first signaling information, and if the mode is the second mode, the A is 2, the B is 6036, and the input bits are based on the second signaling information”.



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/SAZZAD HOSSAIN/Examiner, Art Unit 2111                                                                                                                                                                                                        
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111